Case 1:19-cv-09038-GBD-SDA Document 116 Filed 11/23/20 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900
November 23rd, 2020

The Honorable Stewart D. Aaron

Southern District of New York

Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C

New York, New York 10007
Re: Dino Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

To remind your Honor, respectfully, | represent Plaintiff Dino Antolini and write to correct the record
in this case [DE 61].

| am writing to follow up with the Court in connection with my letter of August 4, 2020. Specifically, |
stated that “the most powerful US Attorney’s office in the country subpoenaed and spoke directly to
my client and rightfully nothing came of it.”

First, | want to be clear that this statement and any conclusions drawn were my personal opinion
and were not based upon statements or representations made to myself or my attorney from the
US Attorney’s office about this or any other investigations they may be involved in. To be clear, the
US Attorney’s office has not made any statements or representations in any manner regarding any
investigations they may or may not be conducting.

Second, | have now come to learn that the US Attorney’s Office did not speak with my client. | was
unaware if this at the time I wrote the letter but as | have now become aware of this and | wanted
to correct that statement.

Thank you for your time.

 
